 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    FRONTIER MANAGEMENT LLC, et al.,                   Case No. 1:19-cv-01600-DAD-EPG
12                       Plaintiffs,
13            v.                                         ORDER DIRECTING PARTIES TO FILE A
                                                         NOTICE OF SETTLEMENT OR JOINT
14    NAVIGATORS SPECIALTY                               STATUS REPORT
      INSURANCE COMPANY,
15
                         Defendant.
16

17

18          On February 24, 2021, the Court held a Mid-Discovery Status Conference. (ECF No. 26.)

19   Prior to the conference, the parties filed a Joint Status Report indicating that they were

20   negotiating final revisions to a settlement agreement. (ECF No. 25.) The Court ordered the

21   parties, no later than April 15, 2021, to file either a notice of settlement pursuant to Local Rule
     160 or a joint proposal for a revised schedule for the case going forward. (ECF No. 27.) On April
22
     15, 2021, the parties filed a Joint Status Report requesting that the Court set a settlement
23
     conference to assist the parties in resolving the final conditions for settlement of this matter. (ECF
24
     No. 28.) On April 30, 2021, the Court issued an order setting a Settlement Conference on May 14,
25
     2021, with Magistrate Judge Kendall J. Newman. (ECF No. 29.) On May 7, 2021, Magistrate
26
     Judge Newman issued an order vacating the settlement conference. (ECF No. 30.)
27
     ///
28
                                                        1
 1          In light of Magistrate Judge Newman’s order, the Court will direct the parties to file a

 2   joint status report addressing the status of this case. Alternatively, if the parties have reached a

 3   settlement, they should file a notice of settlement pursuant to Local Rule 160.

 4          Accordingly, IT IS HEREBY ORDERED that, within seven (7) days of entry of this

 5   order, the parties shall file either a notice of settlement pursuant to Local Rule 160 or a joint
     status report regarding the status of this case, including the status of settlement, whether the
 6
     parties believe modification of the Scheduling Order is necessary, and a joint proposal for a
 7
     revised schedule if necessary.
 8

 9   IT IS SO ORDERED.
10

11
        Dated:     May 11, 2021                                  /s/
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
